DETAILED ACTION

Status of Claims

This action is in reply to the amendments filed on 19 April 2021.
Claims 1, 11 & 21 have been amended.
Claims 1-21 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner respectfully rescinds the 35 U.S.C. 103 rejection in view of the claimed amendments filed on 19 April 2021.
The claim recites the combination of additional elements of identify an anomaly associated with the electronic transaction, wherein the anomaly is identified based on the third party data and profile data of the user; transmit data corresponding to the anomaly to an interactive dashboard displayed on the user device, the interactive dashboard comprising a map with a geographical location of where the electronic transaction was initiated and the list of risk factors; receive a first response from the interactive dashboard displayed on the user device indicating that one or more risks associated with the anomaly list of risk factors are acceptable; in response to receiving the verification of the geographical location and the indication that the one or more risks associated with the anomaly list of risk factors are acceptable, transmit an indication of one or more rule violations and instructions for resolving the one or more rule violations to the interactive dashboard displayed on the user device; receive a second response from the interactive dashboard displayed on the user device setting an exception to the one or more rule violations.  Although each of the receiving steps analyzed individually may be viewed as mere pre -solution activity, the claim as a whole is directed to a particular improvement in detecting anomalies in electronic transactions. Specifically, the method limits the interactive display that displays rules violations and risk factors on a map and receive user responses setting the violation as an exception. This provides a specific improvement over prior systems, resulting in improved system that allows user to interact through an interactive dashboard to resolve rule violations. The claim as a whole integrates human activity into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception.
	
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The instant application is directed towards risk detection of false customer information. More specifically, the Applicants claim a system, method and computer product comprising: one or more processors; and one or more computer-readable storage media communicatively coupled to the one or more processors and having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to: receive, via near field communication (NFC) at a point-of-sale (POS) terminal a request from a user device to process an electronic transaction; collect third party data from a third party system, the third party data comprising fraud trends, and wherein the one or more processors and the third party system exchange information via an application programming interface (API); identify an anomaly associated with the electronic transaction, wherein the anomaly is identified based on the third party data and profile data of the user; transmit data corresponding to the anomaly to an interactive dashboard displayed on the user device, the interactive dashboard comprising a map with a geographical location of where the electronic transaction was initiated and the list of risk factors; receive a first response from the interactive dashboard displayed on the user device indicating that one or more risks associated with the anomaly list of risk factors are acceptable; in response to receiving the verification of the geographical location and the indication that the one or more risks associated with the anomaly list of risk factors are acceptable, transmit an indication of one or more rule violations and instructions for resolving the one or more rule violations to the interactive dashboard displayed on the user device; receive a second response from the interactive dashboard displayed on the user device setting an exception to the one or more rule violations; and update a profile of a user associated with the user device and stored in a data store to change a classification of the user from a first classification to a second classification and to change a risk score regarding one or more attributes of the profile based on the first response and the second response, wherein the risk score is unique to the profile.
Furthermore, Lal et al. [US 2018/0343314 A1] discloses, “In certain embodiments, a system comprises a memory operable to maintain a plurality of profiles, an interface operable to receive data comprising a plurality of values, and processing circuitry. The processing circuitry is operable to compress the plurality of values into one or more patterns that summarize information about the plurality of values without storing each of the plurality of values in the one or more patterns. Each pattern is associated with a respective profile of the plurality of profiles based on a relationship between the respective profile and the values used to determine each pattern. The processing circuitry is further operable to determine to apply a rule to a first profile of the plurality of profiles, apply the rule to the one or more patterns associated with the first profile, and communicate a result of applying the rule.”
Comeaux et al. [US 10,878,428 B1] discloses, “Disclosed herein are systems and methods executing a server that perform various processes for generating alerts containing various data fields indicating threats of fraud or attempts to penetrate an enterprise network. Analyst computers may query and fetch alerts from a database, and then present the alerts to be addressed by an analyst according to the priority level of the respective alerts.”
Heslper et al. [US 2006/0064374 A1] discloses, “A fraudulent business transaction application (FBTA) for monitoring application based fraud. When a consumer supplies account access information in order to carry out an Internet business transaction, the FBTA uses an online fraud mitigation engine to detect phishing intrusions and identity theft. The FBTA uses the account access information, a rules based engine and a risk score database to determine the likelihood that the Internet business transaction is fraudulent and deserves further review by personnel.”
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest identify an anomaly associated with the electronic transaction, wherein the anomaly is identified based on the third party data and profile data of the user; transmit data corresponding to the anomaly to an interactive dashboard displayed on the user device, the interactive dashboard comprising a map with a geographical location of where the electronic transaction was initiated and the list of risk factors; receive a first response from the interactive dashboard displayed on the user device indicating that one or more risks associated with the anomaly list of risk factors are acceptable; in response to receiving the verification of the geographical location and the indication that the one or more risks associated with the anomaly list of risk factors are acceptable, transmit an indication of one or more rule violations and instructions for resolving the one or more rule violations to the interactive dashboard displayed on the user device; receive a second response from the interactive dashboard displayed on the user device setting an exception to the one or more rule violations; and update a profile of a user associated with the user device and stored in a data store to change a classification of the user from a first classification to a second classification and to change a risk score regarding one or more attributes of the profile based on the first response and the second response, wherein the risk score is unique to the profile.
For these reasons claims 1, 11 & 21 are deemed to be allowable over the prior art of record, and claims 2-10 & 12-20 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892.
Magi Shaashus et al. US 9,917,846 B1 discloses, “An improved technique identifies risky transactions by mapping raw user location data to a particular cell in a fixed grid. Along these lines, when a user initiates a transaction with a service provider over a mobile device, the service provider collects raw location data such as a latitude and longitude for the user and transmits the location data to an adaptive authentication server. The adaptive authentication server then accesses a fixed set of geographical areas overlaid on a map of the Earth. For example, the geographic areas can correspond to square cells whose corners are defined by selected latitudes and longitudes. The adaptive authentication server finds a particular geographical area which contains the latitude and longitude for the user. Based on an identifier of the particular geographical area, the adaptive authentication server assigns a risk score to the transaction.”

Botros et al. US 2018/0268408 discloses, “Techniques and arrangements for dynamically modifying a cardholder verification method (CVM) implemented at a point-of-sale (POS) device. In some instances, the techniques instruct a POS device to determine an attribute associated with a received payment instrument and determine, based on this information and via the issuing entity, whether to implement a default or static CVM or whether to apply a modified or dynamic CVM such that the POS device requests different verification information than if the POS device did not modify the CVM. The modified or dynamic CVM may be implemented if a customer's device, present at the location of the payment transaction, has installed thereon an application of the entity that has issued the payment instrument.”

Davenport [US 2016/0343100 A1] discloses “Systems and methods for visualizing and analyzing company activity are provided. Specifically, a method may comprise receiving a user search input for one or more companies, receiving transaction information data associated with a list of one or more transactions involving the one or more companies, receiving location data describing the locations of the one or more transactions, receiving company information data about each identified transaction in the list of the one or more transactions, and identifying affiliate companies associated with the one or more companies involved in each identified transaction. The method may further comprise populating a geographic map with markers, where the markers correspond to the location of each identified transaction in the list of one or more transactions, and where the markers are generated based on the location-based transaction information. The populated map may then be displayed to a user on a user device.” 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/
Primary Examiner, Art Unit 3695